                  UNITED STATES DISTRICT COURT

                  SOUTHERN DISTRICT OF GEORGIA

                        SAVANNAH DIVISION
ANTHONY OLIVER,                    )
                                   )
     Plaintiff,                    )
                                   )
v.                                 )           CV419-063
                                   )
LYFT, INC.,                        )
                                   )
     Defendant.                    )

                                 ORDER

     Pro se plaintiff Anthony Oliver filed this case against Lyft, Inc. in the

Northern District of California. See doc. 1 (Complaint). Upon Lyft’s

motion, it was transferred to this Court. See doc. 93 (Transfer Order). As

that Order points out, it appears to be a reiteration of a previous dispute

between these very parties. See id. at 1; see generally Oliver v. Lyft, Inc.,

CV418-270 (S.D. Ga. 2018). That case was voluntarily dismissed. See

CV418-270, doc. 57. When it was dismissed, Lyft had a motion to dismiss

and compel arbitration pending. See CV418-270, doc. 39. A similar motion

was filed before this case was transferred. See doc. 33. Other motions,

filed before the transfer, are also pending. See doc. 25 (Oliver’s Motion to

Amend his Complaint); doc. 32 (Lyft’s partial Motion to Dismiss); doc. 43
(Oliver’s Motion to Strike and for More Definite Statement); doc. 58

(Oliver’s second Motion to Amend his Complaint); doc. 59 (Oliver’s Motion

for Sanctions); doc. 63 (Lyft’s Motion to Declare Oliver a vexatious

litigant); doc. 67 (Oliver’s Motion to Strike); doc. 71 (Oliver’s

“Administrative Motion to File Document and Subpoenas Under Seal”);

doc. 73 (Oliver’s Motion to Disqualify defense counsel).

     Oliver’s filings in California fit a familiar pattern. See Oliver v. City

of Pooler, CV418-100, doc. 53 (S.D. Ga. Jan. 29, 2019), adopted, doc. 59

(S.D. Ga. Feb. 28, 2019); see also Oliver v. County of Chatham, CV417-101,

doc. 166 (S.D. Ga. Mar. 8, 2018), adopted doc. 188 (S.D. Ga. Mar. 27, 2018).

The Court is all too familiar with Oliver and his recalcitrant litigation

conduct. The Court is, therefore, inclined to recommend that the filing

restrictions imposed by District Judge Moore in his other cases should be

imposed here. Before it makes such a recommendation, however, it would

like to hear whether their imposition might be moot, if this case is subject

to dismissal or mandatory arbitration.

     Accordingly, within 14 days, Lyft is DIRECTED to file a response

to this Order and inform the Court of the status of its motions to dismiss

and compel arbitration, since the transfer, and whether those motions



                                     2
should precede consideration of appropriate filing restrictions. During

this same period, Oliver may respond and SHOW CAUSE why the filing

restrictions imposed in Oliver v. County of Chatham, et al., CV417-101,

and Oliver v. City of Pooler, et al., CV418-100, should not be imposed in

this case.1 Those conditions are:

       (1)            In addition to paying the Court’s filing fee, Oliver must post a
                      $1,000 contempt bond with the Clerk of Court. This bond will be
                      held by the Clerk of Court and, if Plaintiff has conducted the
                      affairs in his case appropriately, the bond will be returned to him
                      at its conclusion;

       (2)            Plaintiff must file into this case, and attach to any Complaint he
                      files, a signed affidavit swearing that he has read Federal Rule of
                      Civil Procedure 11 and will abide by its provisions; and

       (3)            Plaintiff must also attach to his complaint both a photocopy of the
                      Report and Recommendation, recommending dismissal of CV417-
                      101, and the Order dismissing the case.

All deadlines in this case, other than those specifically imposed above, are

hereby STAYED pending the parties’ respective responses and, if

appropriate, Oliver’s compliance with the above conditions.





1
  If Oliver wishes to withdraw any of the motions he filed in the Northern District of
California, he should notify the Court within 14 days. The Court will refrain from
considering any such withdrawn motion in determining whether to recommend
imposing the filing conditions discussed below in this case.


                                                               3
SO ORDERED, this 12th day
                        y of April,
                              p , 2019.

                        ______________________________
                        __
                         _______
                               _______
                                     ____
                                        _____
                                            ____
                        CHRISTOPH
                               PHER L. RAY
                         HRISTOPHER
                        UNITED STATES MAGISTRATE JUDGE
                        SOUTHERN DISTRICT OF GEORGIA




                          4
